Citation Nr: 0213676	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  02-05 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a bipolar disorder and 
other psychiatric disorders other than post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
December 1971.  

This matter arises from a February 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  An 
appeal with respect to the issue of entitlement to service 
connection for PTSD was previously pending.  By statements 
dated in August 2000 and May 2002, the veteran withdrew that 
appeal, and such issue is no longer before the Board.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal, and has 
provided all required notice of the types of evidence the VA 
would attempt to obtain and what the veteran was responsible 
for providing.  

2.  The veteran has been variously diagnosed with personality 
disorders and a bipolar disorder.  

3.  The veteran has been diagnosed with a bipolar disorder, 
with provisional PTSD, with manic depression, an unspecified 
depressive disorder, and various antisocial personality 
disorders.  

4.  The objective medical evidence fails to establish that 
any currently diagnosed psychiatric disorder pre-existed the 
veteran's service.  

5.  The objective medical evidence fails to establish that 
any psychiatric disorder, to include a bipolar disorder was 
incurred in or permanently aggravated as a result of the 
veteran's active service.  

CONCLUSION OF LAW

A bipolar disorder or other psychiatric disorders were not 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he either incurred psychiatric 
disorders, to include a bipolar disorder in service, or that 
any such preexisting disorders were permanently aggravated as 
a result of his active service.  Accordingly, he claims that 
establishment of service connection for a psychiatric 
disorder, to include bipolar disorder, is warranted.  In such 
cases, the VA has an obligation to assist the veteran in 
developing evidence to substantiate his claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue on appeal.  The Board finds that the 
veteran has been provided with adequate notice of the 
evidence needed to substantiate his claims for entitlement to 
service connection for a psychiatric disorder, to include a 
bipolar disorder.  The veteran has also been provided with 
notice of what evidence the VA would obtain, and the evidence 
he was to provide.  In that regard, the Board concludes that 
the discussions as contained in the initial rating decision, 
in the subsequent SOC, and in correspondence to the veteran 
dated in October 2000, March 2001, March 2002, May 2002, and 
in June 2002 have provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim.  The Board finds that 
such documents are essentially in compliance with the VA's 
revised notice requirements.  By that correspondence, the 
veteran was advised of the evidence necessary to substantiate 
his claim for service connection for a psychiatric disorder, 
what evidence was necessary to show that any such disorder 
preexisted service, or was either permanently aggravated by 
or was otherwise incurred in service.  In addition, via the 
above-captioned correspondence, the veteran was advised of 
the relevant statutes and regulations as were applicable to 
his claim, and of his rights and duties under the VCAA.  The 
Board finds that the VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  See Quartuccio, supra.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all clinical treatment 
records as identified by the veteran.  To that end, with 
respect to the issue addressed here, the Board concludes that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable disposition of the issue 
of entitlement to service connection for a psychiatric 
disorder, to include a bipolar disorder, been identified and 
obtained.  The evidence of record includes the veteran's 
service medical records, post-service clinical treatment 
records, reports of VA rating examinations, and statements 
made by the veteran in support of his claim.  In addition, 
the veteran presented testimony at personal hearings before 
the undersigned Board member at a videoconference hearing and 
before a Hearing Officer at the RO in July and April 2002, 
respectively.  

The Board notes that the veteran has been afforded rating 
examinations which address the specific questions at issue 
here, namely whether or not any currently diagnosed 
psychiatric disorder, to include a bipolar disorder, was 
either incurred in or was permanently aggravated by his 
active service.  In light of the findings offered by the 
examining physician, to include the supporting rationale, the 
Board concludes that scheduling the veteran for a rating 
examination would result in unnecessary delay, and would not 
add anything of substance to the evidentiary record.  
Further, the Board is unaware of any additional relevant 
evidence which is available in connection with this claim, 
and concludes that all reasonable efforts have been made by 
the VA to obtain the evidence necessary to substantiate the 
veteran's claim for entitlement to service connection for a 
psychiatric disorder, to include a bipolar disorder.  
Accordingly, no further assistance to the veteran regarding 
the development of evidence is required, and would otherwise 
be unproductive.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2001).  While the VCAA has eliminated 
the well-grounded claim requirement, however, the claimed 
disability or disorder must still be shown by a medical 
diagnosis.  Further, a medical nexus must still be 
established between the claimed disability and an injury or 
disease incurred during active service, or otherwise due to a 
service-connected disability.  

Historically, in August 2000, the veteran submitted a claim 
for service connection for psychiatric disorders, to include 
bipolar disorder.  At that time, an appeal involving a claim 
for service connection for PTSD was pending, but the veteran 
withdrew that issue from consideration in conjunction with 
his new claim for service connection.  He submitted an 
additional signed statement to that effect in May 2002.  The 
veteran's claim for service connection for psychiatric 
disorders, to include a bipolar disorder, was denied by a 
February 2002 rating decision, and this appeal followed.  The 
Board notes that a rating decision dated in March 1995 denied 
the veteran's claim for service connection for an unspecified 
"nervous disorder."  While such decision was unappealed, 
and as the claim for service connection for PTSD was separate 
and apart from the prior claim, the Board finds that the 
veteran's current claim for service connection for 
psychiatric disorders, to include bipolar disorder to be 
based on a different premise than previously considered and 
adjudicated.  Accordingly, it is not necessary to consider 
the current appeal on the basis of whether new and material 
evidence has been submitted to reopen a previously denied 
claim.  The Board will therefore proceed with its review of 
the veteran's current appeal at this time.  

A review of the veteran's service medical records discloses 
that he sustained a self-inflicted accidental gunshot wound 
to the left foot, and was admitted to the Irwin hospital 
psychiatric ward in September 1971.  Records pertaining to 
the veteran from the Irwin Army Hospital Psychiatric Ward 
show that the veteran was admitted for psychiatric 
observation in September 1971 from the Army stockade.  
Clinical treatment notes from that period disclose that the 
veteran had an antisocial personality, chronic, moderate, and 
manifested by paranoid ideation, confused thinking, 
agitation, depression, and a long history of drug abuse.  The 
veteran was noted to have been absent without leave (AWOL) 
for some 214 days, and was noted to have what was 
characterized as a long history of polysubstance abuse of two 
and a half years.  He was not, however, shown to manifest any 
sort of psychosis at that time.  Upon his discharge from 
Irwin Army Hospital, the veteran was given a final diagnostic 
impression of chronic personality disorder with borderline 
features, manifested by ideas of reference, anxiety, 
insomnia, somatic complaints, depersonalization experiences, 
and polysubstance abuse.  

An undated certificate signed by a psychiatrist of the Mental 
Hygiene Consultation Service at Fort Riley, Kansas, indicates 
that the veteran was examined from September 29, 1971 to 
November 1, 1971.  According to the examining psychiatrist, 
the veteran was recommended for separation from the military 
as "unsuitable for retention."  The examining psychiatrist 
indicated that a review of the veteran's premilitary and 
military history disclosed faulty judgment, noncommitment to 
productive goals, incapacity to respond to rehabilitative 
efforts, resentment towards authority, and a tendency to go 
AWOL when stress would arise.  The examining psychiatrist 
offered a diagnosis of inadequate personality.  Further, the 
psychiatrist stated that there were no disqualifying mental 
or physical defects sufficient to warrant disposition through 
medical channels.  He stated that the veteran did not then 
manifest a psychosis or a neurosis, and it was felt that the 
veteran would not adjust to the military, and that further 
rehabilitative efforts would be unproductive.  In addition, 
the veteran was then found to be mentally responsible, able 
to distinguish right from wrong, and had the mental capacity 
to understand and participate in board proceedings.  The 
veteran's service personnel records disclose that he was 
dropped from the unit rolls due to desertion in March 1971.  

The record reflects that the veteran first underwent a VA 
rating examination in March 1976.  The report of that 
examination discloses that the veteran complained of 
experiencing severe low back problems which he attributed to 
his active service.  He was not, however, observed to 
manifest any psychiatric pathology at that time.  The report 
of a subsequent VA examination conducted in July 1993 
included the examining physician's findings that the 
veteran's mental status was within normal limits.  

Private and VA clinical treatment records dating from 
February 1976 through June 2001 disclose that beginning in 
January 1985, the veteran was diagnosed with a variety of 
psychiatric and non-psychiatric disorders including manic 
depression, a bipolar disorder, with non-psychotic features, 
PTSD, various antisocial personality disorders, and 
polysubstance abuse.  Treatment records dated in September 
1979 indicate that the veteran sought treatment from a mental 
health facility because he sought to qualify for a vocational 
rehabilitation program, and to thus receive additional 
tuition funds from such program.  Subsequent treatment 
records dated October and December 1979 are consistent with 
the conclusions reached in September 1979.  At that time, the 
veteran was noted to have some hyperactivity and grandiose 
ideation, but he was not found to manifest any sort of 
psychiatric disorder.  At that time, his primary motivation 
for seeking psychiatric treatment was found to be a lack of 
financial resources to pay for his ongoing education.  It was 
then noted that if the veteran was diagnosed with a 
psychiatric disorder, he could then qualify to participate in 
a vocational rehabilitation program, and his tuition and 
expenses would then be covered by such program.  

The veteran was first diagnosed with a psychiatric disorder 
in January 1985.  At that time, he was diagnosed with a manic 
bipolar disorder without psychotic features, and with 
polysubstance abuse.  He was treated with outpatient therapy 
and Lithium.  His subsequent diagnoses of PTSD were generally 
found to be "provisional", and in June 1995, a VA rating 
examiner noted that the veteran endorsed symptoms of PTSD, 
but the validity, credibility, and veracity of his alleged 
stressors were called into question.  Most of the veteran's 
voluminous clinical treatment records reflect ongoing 
treatment for polysubstance abuse.  The veteran was, however, 
granted disability compensation benefits from the Social 
Security Administration (SSA), but such disability was not 
noted to have been incurred as a result of his active 
service.  The report of an SSA psychiatric examination dated 
in January 1999 shows that the veteran provided a history of 
trauma experienced in service, and also indicated that he had 
sustained head injuries in a motor vehicle accident.  At that 
time, his sister was noted to have stated that he had become 
an entirely different person following his return home from 
service.  The examining physician, noting the veteran's self-
reported history, offered the opinion that the veteran's 
psychiatric problems, deteriorating performance, and 
personality disorders may have been due to his active service 
or closed head trauma.  (emphasis added).  There is no 
indication that the examiner actually reviewed any of the 
veteran's clinical treatment records or service personnel or 
medical records in rendering such assessment.  None of the 
other clinical treatment records, aside from noting the 
veteran's self-expressed belief that his problems were 
incurred in service, contain any medical opinion suggesting 
that any existing or preexisting psychiatric disorder was 
either incurred in or permanently aggravated by the veteran's 
active service.  Of some note, and as a general matter, many 
of the more recent clinical treatment records, such as those 
records of June 1995 and March 1996, contain the treating 
physicians' observations that aside from attempting to 
establish that his various psychiatric difficulties were 
incurred in service, the veteran was preoccupied with 
obtaining VA and SSA disability compensation.  He was also 
noted to openly express such concerns with the treating 
medical staff.  

In March 1999, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO, and testified that he had 
performed exceptionally well in high school, having achieved 
a very high grade point average, and becoming a high school 
chess champion.  The veteran stated that his psychiatric 
problems began in service after being recycled in his basic 
training unit, and suffering much abuse from his drill 
instructors and fellow trainees.  He explained that he had 
sustained a number of non-combat injuries, but that he was 
refused proper medical treatment.  According to the veteran, 
on one occasion, he sustained head injuries in a vehicle 
accident while in Vietnam, but was thwarted from obtaining 
sufficient medical treatment after running afoul of a 
visiting USO program featuring Bob Hope and the Gold Diggers 
dancing troupe.  The veteran offered that he had gone AWOL 
because he did not want to go to Europe, particularly after 
having recently returned home from Vietnam.  According to the 
veteran, after returning home from Vietnam, he had become a 
different person, was agitated and consumed a great deal of 
alcohol.  He offered that he often dwelled on his Vietnam 
experiences.  

In July 2000, the veteran underwent a VA rating examination 
in connection with a prior claim for service connection for 
PTSD.  During the course of the interview, he reported having 
experienced a number of combat and non-combat related 
stressors in Vietnam.  The examiner noted that the veteran's 
claims file with medical records was available for review, 
and briefly reported on the veteran's past history.  After 
conducting a clinical examination, the examiner stated that 
the veteran did endorse some symptoms for a diagnosis of 
PTSD, but that any such diagnosis would be provisional, 
because the veteran did not meet all symptoms of such 
disorder.  The final diagnoses included Axis I provisional 
PTSD, alcohol abuse versus dependence, and a depressive 
disorder.  The examiner did not then elaborate on his 
findings.  

In September 2001, the veteran underwent an additional VA 
rating examination in connection with the current appeal, in 
which he was noted to have been diagnosed with a bipolar 
disorder following his discharge from service.  The examiner 
observed that during service, the veteran had been diagnosed 
as having a personality disorder, and that since his 
discharge, his diagnoses also included provisional PTSD, and 
a depressive disorder.  The results of the July 2000 
examination were also noted.  The examiner specifically 
stated that he had been asked to offer an opinion as to 
whether the veteran had a psychiatric disorder, and if so, 
whether it was either incurred in or permanently aggravated 
by his active service.  At the time of the examination, the 
veteran reported that he was depressed more often than not, 
and that he was a "rapid cycler," moving from an up mood to 
some form of depression in a matter of minutes.  He indicated 
that he experienced nightmares rarely, did not have panic 
attacks, but did feel nervous at times.  The examiner noted 
that the veteran had low self-esteem, and had some problems 
with insomnia.  On examination, the veteran was found to be 
fully alert, and his mood was characterized as "down" with 
blunted affect and some irritability noted.  Thought content 
was remarkable for some intermittent suicidal ideation, but 
no intent.  There were no hallucinations or delusions.  
Thought processes were characterized as circumstantial, and 
speech was remarkable for decrease in intonation and mild 
decrease in rate.  There was an increase in volume, however.  
The examiner concluded with a diagnosis of Axis I bipolar 
disorder as likely as not exacerbated by active service and 
alcohol abuse.  In addition, the examiner stated that the 
veteran was unable to maintain employment secondary to his 
psychiatric disorder.  

However, in an addendum to the above-discussed examination 
report, the examiner offered that as there was no evidence 
that the veteran's bipolar disorder actually existed prior to 
service, he must be presumed to have been mentally sound on 
entry into service.  The examiner went on to state that there 
was no evidence to suggest any sort of psychiatric disorder 
prior to service, and the examiner conceded that the veteran 
was not actually diagnosed with any bipolar disorder until 
1986.  Moreover, the examiner stated that based on a review 
of the veteran's service medical records, the symptoms 
assessed in service were most likely due to antisocial 
personality  disorder, and his history of polysubstance 
abuse.  The examiner stated that it was less likely that such 
was related to a later diagnosis of bipolar disorder.  The 
examiner went on to explain that he agreed that the veteran 
had a co-existing antisocial personality disorder as well as 
ongoing polysubstance and alcohol abuse.  The examiner stated 
that he had contacted the veteran via telephone in order to 
verify that assessment.  After speaking with the veteran, and 
based on the responses the veteran provided, the examiner 
concluded that while the veteran had been previously been 
diagnosed with a bipolar disorder, the history he gave and 
the available medical records did not substantiate a definite 
diagnosis of bipolar disorder.  The examiner went on to 
explain that the veteran's symptoms could be just as easily 
explained by a personality disorder with mood instability and 
impulsivity.  Polysubstance abuse would likely exacerbate 
such symptoms.  Based on his further and more substantial 
review of the veteran's claims file, the examiner then 
revised his previous diagnosis and offered Axis I diagnoses 
of ongoing alcohol and polysubstance abuse, and bipolar 
affective disorder, by history.  In addition, he offered an 
Axis II diagnosis of antisocial personality disorder.  The 
examiner went on to explain that the veteran reported to him 
that he continued to use alcohol, and that his friends would 
share drugs with him on occasion.  

At subsequent personal hearings before a Hearing Officer, and 
before the undersigned Board member in April 2002 and July 
2002, respectively, the veteran testified that he performed 
very well in high school, was a chess champion, and graduated 
near the top of his class.  He offered that he was late in 
arriving at basic training due to having been delayed in 
Canada, and that such late arrival was the cause of initial 
maltreatment by his drill instructors.  In addition, he 
testified that injuries sustained during his basic training 
also exacerbated his situation.  As can best be determined 
through his testimony, the veteran appears to have stated 
that he re-enlisted in the army in order to obtain 
reassignment to a different unit, claiming that a general in 
charge of his first unit had been arrested for using 
narcotics.  He went on to describe the constant fear he 
experienced in Vietnam due to the ready availability of 
loaded weapons and drugs.  The veteran indicated that he had 
been injured in a truck accident, but that he was unable to 
obtain proper treatment due to confusion caused by a nearby 
USO show featuring Bob Hope.  The veteran then went on to 
reiterate the circumstances surrounding his AWOL status upon 
returning home from Vietnam, and explained why he had lost 
his military records.  The veteran opined that while in Irwin 
Army Hospital, he was misdiagnosed as having a personality 
disorder, as distinguished from a proper diagnosis of bipolar 
disorder incurred in service.  The veteran then went on to 
describe his post-service life in which he had attempted to 
obtain further education and maintain a business.  The 
veteran testified that he sought treatment in the early 
1970s, but was unable to recall from whom such alleged 
treatment was sought.  

The Board has evaluated the foregoing, and must conclude that 
the preponderance of the evidence is against a finding that 
any psychiatric disorders, to include a bipolar disorder were 
incurred in or permanently aggravated as a result of the 
veteran's active service.  The Board recognizes that the 
veteran performed well in high school, and that he played 
championship chess prior to entering into service.  Such is 
well documented in the high school records and newspaper 
articles submitted in conjunction with his claim.  The Board 
also acknowledges that the veteran has been diagnosed with a 
variety of psychiatric disorders including manic depression, 
major depressive disorder, provisional PTSD, and a bipolar 
disorder.  What is missing, however, is competent medical 
evidence showing that any such disorders were either incurred 
in service, or that they pre-existed service and were 
permanently aggravated therein.  

As noted, the veteran was not shown to have manifested a 
psychiatric disorder during service.  At that time, the 
question of whether he suffered from any psychiatric disorder 
was considered, and after over a month of observation and 
evaluation, he was found to have an inadequate or antisocial 
personality disorder.  Under the provisions of 38 C.F.R. 
§ 3.303(c) (2001), such is a developmental disorder, and is 
not a disability for VA benefits purposes.  While the veteran 
has presented testimony that he received treatment for a 
bipolar disorder shortly after his discharge from service, he 
has conceded that there are no records to substantiate such 
assertion, and he has been unable thus far to identify the 
alleged health care providers from that period.  

The first documented instance of the veteran first seeking 
psychiatric treatment is reflected in clinical treatment 
records dated in September through December 1979.  As noted, 
those records reflect that the veteran was motivated at that 
time by financial considerations, and over that four-month 
period, the treating physicians were unable to diagnose the 
veteran with any sort of psychiatric disorder.  It was not 
until January 1985 that he was finally diagnosed with a 
psychiatric disorder (bipolar disorder), and such was not 
then related to his active service.  Here, the Board observes 
that in all of the veteran's voluminous clinical treatment 
records dating from February 1976 through June 2001 fail to 
contain any medical opinion suggesting that the veteran had a 
psychiatric disorder or disorders that were either incurred 
in service, or preexisted service and were permanently 
aggravated therein.  That the veteran himself opined that 
such were incurred in or permanently aggravated in service is 
well documented.  It was also well documented that he was 
preoccupied with obtaining VA disability benefits, and that 
such was the primary motivation for his seeking treatment.  
The treating physicians did not offer any opinions to suggest 
that any diagnosed psychiatric disorder was incurred in 
service.  

With respect to opinions offered by examining physicians who 
examined the veteran for the purposes of obtaining SSA or VA 
disability benefits, however, there are opinions of record 
suggesting that at least some of the veteran's diagnosed 
psychiatric disorders were incurred as a result of his active 
service.  To the extent that such opinions suggest a link 
between the veteran's variously diagnosed psychiatric 
problems and his active service, however, such opinions 
appear to have been based primarily on a self-reported 
history as provided by the veteran, and not based on a review 
of the medical evidence of record.  The conclusions reached 
by the SSA examiner in January 1999, for example, only show 
that the veteran provided a history of having sustained abuse 
in basic training and of experiencing combat trauma in 
Vietnam, and such opinion by the examining physician at that 
time appears to be based solely upon the veteran's self-
reported history.  The Board notes here that none of the 
veteran's claimed stressors could be confirmed despite a 
thorough search by relevant federal agencies, and he 
subsequently withdrew his claim for service connection for 
PTSD.  

In any event, to the extent that the January 1999 opinion 
suggests a link between the veteran's active service and 
psychiatric disability, the Board observes that the examiner 
only opined that such disability may have been the result of 
the veteran's active service.  In that regard, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that such medical opinions expressed in terms of "may" also 
implies "may' or "may not" and are too speculative to 
establish a plausible claim by themselves.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Bostain v. West, 
11 Vet. App. 124, 127-28 (1998); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (Medical opinions employing the phrase 
"may" or "may not" are speculative. . . ).  Accordingly, 
the Board finds that the SSA medical opinion of January 1999 
presents an insufficient basis upon which to determine that 
any of the veteran's diagnosed psychiatric disorders, to 
include bipolar disorder, were incurred as a result of his 
active service.  In short, the Board has weighed the evidence 
and considered the above-referenced opinions fully, and 
concludes that such opinions are not supported by the 
relevant medical evidence contained within the clinical 
treatment records.  

Further, the Board has also considered the initial opinion 
offered by the VA rating examiner of September 2001 which 
contains the findings that the veteran had Axis I "bipolar 
affective disorder, as likely as not exacerbated by military 
service."  Such opinion, however, does not reflect a 
thorough review of the medical evidence, and appears to have 
been based on a superficial examination and record review.  
The examiner who conducted such examination appears to have 
conceded such when he subsequently re-interviewed the veteran 
and conducted an in-depth review of the clinical evidence 
after discovering discrepancies in the record which 
contradicted his previous findings.  As noted, after re-
interviewing the veteran, he subsequently determined that 
there was insufficient objective medical evidence to support 
a diagnosis of bipolar disorder, and also concluded that the 
veteran only manifested an antisocial personality disorder 
during his active service.  The examiner then conceded that 
the veteran was not actually diagnosed with a bipolar 
disorder until approximately 1986.  Such would preclude any 
pre-existing psychiatric disorder, and would necessarily 
invalidate the prior conclusion that the veteran had a 
bipolar disorder that, at least as likely as not, had been 
aggravated by service.  After weighing the two medical 
opinions offered by the rating examiner, the Board concludes 
that, as the second opinion is supported by a more thorough 
review of the evidence and additional examination, in 
addition to a thorough rationale which is, in turn, supported 
by the medical evidence, such opinion is more persuasive in 
evaluating the nature and etiology of the veteran's 
psychiatric status.  The Board therefore finds that such 
amended opinion is to be accorded greater weight in 
evaluating the veteran's claim for service connection.  

In further consideration of the veteran's claim, the Board 
has considered his statements and testimony to the effect 
that:  1) he had a pre-existing psychiatric disorder; 2) that 
any diagnosed psychiatric disorders were incurred in service 
or permanently aggravated therein; and 3) that the in-service 
diagnosis of an antisocial personality disorder was 
incorrect.  Such statements, testimony, or assertions to 
those ends as made by the veteran, however, do not constitute 
medical evidence.  As a layperson, lacking in medical 
training and expertise, the veteran is not competent to 
address issues requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See generally Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, such testimony and statements likewise cannot 
form a basis to establish service connection.  Thus, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a psychiatric 
disorder, to include a bipolar disorder, and his appeal must 
be denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence is against the veteran's claim, however, the 
doctrine is not for application here.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for a bipolar disorder and other 
psychiatric disorders other than PTSD is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

